Name: Commission Regulation (EEC) No 3104/87 of 16 October 1987 amending Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: competition;  plant product;  accounting
 Date Published: nan

 No L 294/ 14 Official Journal of the European Communities 17. 10 . 87 COMMISSION REGULATION (EEC) No 3104/87 of 16 October 1987 amending Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (7) thereof, Whereas Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualitites for common wheat, rye, barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EEC) No 2094/87 (4), provides for the introduction of more stringent standard quality criteria for durum wheat, in particular via techno ­ logical quality criteria ; whereas, because of insufficent technical equipment, the analysis of those criteria by the intervention agencies gives rise to certain problems in the main producer Member States ; Whereas, moreover, Commission Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies (*), as last amended by Regulation (EEG) No 2936/87 (*), provides in particular that payement for products sent into interven ­ tion must be made between the 110th and the 115th day after taking over ; whereas the products may not be taken over until compliance with all the quality criteria has been verified ; whereas, because there is insufficient tech ­ nical equipment in certain Member States, the taking over of the products may be delayed, thus adversely affecting traders ; whereas in order to avoid such adverse effects a provision should be introduced whereby the period within which payment for cereals sent into intervention must be made should begin before the said cereals are taken over, more specifically when they are delivered to a storage depot designated by the intervention agency ; whereas that provision should, however, be applicale intervention agency ; whereas that provision should, however, be appli ­ cable only during the time needed to equip the interven ­ tion centres with the necessary facilities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 3 (4) of Regulation (EEC) No 1569/77 is hereby replaced by the following : '4 . Payment shall be made between the 110th and the 115th day after that on which the products are taken over. However, in the case of durum wheat payment shall , until the end of the 1987/88 marketing year, made between the 110th and the 115th day after that on which the durum wheat is delivered to the storage depot designated by the intervention agency.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 October 1987. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . (3) OJ No L 281 , 1 . 11 . 1975, p. 22 . (4) OJ No L 196, 17 . 7 . 1987, p. 1 . 0 OJ No L 174, 14. 7 . 1977, p. 15 . (*) OJ No L 278 , 1 . 10 . 1987, p. 51 .